Citation Nr: 1120042	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  07-30 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinnitus.  

2.  Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel





INTRODUCTION

The Veteran had active military service from March 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denied a compensable evaluation for bilateral hearing loss and denied a rating in excess of 10 percent for tinnitus.

The Board notes that the Veteran requested and was scheduled for a videoconferencing hearing before a Veterans Law Judge, but cancelled his hearing request in correspondence dated in August 2010.

The issue of entitlement to a compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.  


CONCLUSION OF LAW

The law precludes assignment of a disability rating greater than 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2010)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete application for benefits, VA is ordinarily required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim, that VA will seek to provide, and that he/she is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1)  veteran status; (2)  existence of a disability; (3)  a connection between the veteran's service and the disability; (4)  degree of disability; and (5)  effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court also explained that proper notification must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The VA General Counsel has held, however, that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As will be discussed in the following decision, a rating greater than 10 percent for the Veteran's tinnitus is not warranted as a matter of law.  Any further discussion of the VCAA with respect to the claim is, therefore, not necessary.  

II.  Analysis

Initially, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a schedule of ratings, which is, in turn, based on the average impairment of earning capacity resulting from a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.  

Here, in August 2006, the RO denied an evaluation in excess of 10 percent for the Veteran's service-connected tinnitus.  Throughout the current appeal, the Veteran has asserted that a higher rating for his tinnitus is warranted.  Specifically, he maintains that, separate ratings are warranted for each ear.  

Tinnitus is evaluated under DC 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning no higher than a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003).  

This diagnostic code has not changed and continues to stipulate that only a single evaluation of 10 percent for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating, but no higher, for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus is denied.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claim for a compensable rating for his service-connected bilateral hearing loss.  The Veteran was last afforded a VA audiological examination in August 2006.  At that time, the examiner did not address the functional effects caused by the Veteran's hearing loss, nor did the Veteran report how this disability affects his daily life and occupation.  Subsequently, in a December 2008 statement, the Veteran indicated that he had functional difficulties in social settings, including difficulties being able to hear over background noise, understanding messages on his answering machine, and understanding messages over the company radio as a truck driver.  The Board observes that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  

In an April 2011 informal hearing presentation, the Veteran's representative argued that a remand for a new VA examination was necessary in light of the fact that August 2006 examination, which pre-dated Martinak, did not address the functional effects that the Veteran's bilateral hearing loss had on his daily activities and occupation.  The Board concurs and finds that a remand is necessary to afford the Veteran a new VA examination that addresses the functional effects of his bilateral hearing loss.  

Additionally, since the Veteran's December 2008 statement reflects contentions regarding the severity of his hearing loss, which were not previously made, the Board also finds that the possibility that the Veteran's hearing loss has worsened since the August 2006 examination has been raised.  Thus, in addition to the Martinak violation, the Board finds that a remand of this issue is also necessary to ascertain the current level of the Veteran's bilateral hearing loss disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted).

Furthermore, it appears that the Veteran receives routine audiological evaluations from the VA Medical Center (VAMC) in North Chicago, Illinois.  Thus, pertinent evaluations, dated from April 2004, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of audiological treatment and evaluation that the Veteran has received since April 2004.  The Board is particularly interested in records of such treatment and evaluation that the Veteran may have received from the North Chicago, Illinois VAMC since April 2004.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Thereafter, accord the Veteran an appropriate VA examination to determine the current level of severity of his bilateral hearing loss.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should take a detailed history from the Veteran, conduct an examination, and ensure that all necessary tests, including an audiological evaluation, are conducted.  In consideration of the examination results, the examiner should ascertain the severity of the Veteran's bilateral hearing loss.  Additionally, the examiner is asked to provide a full description of the service-connected bilateral hearing loss on the Veteran's ordinary activity.

A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue remaining on appeal-entitlement to a compensable rating for bilateral hearing loss.  If the benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


